DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  the claim has been amended to have no dependence from another claim. For the purposes of examination, the claim will be treated as depending from Claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 3051637 (Colson).
Regarding Claim 1, Colson teaches an umbrella comprising a frame (10/20), a collection of canopy-forming panels (5) extending over the frame, a grip (15) for carrying the umbrella in the open position, wherein at least one of the panels of the canopy of panels comprises means for treating solar radiation (“Selon un autre 30 mode de réalisation, toutes les toiles sont opaques de sorte à former une ombrelle”; “all the fabrics are opaque so as to form an umbrella” – see the last line of page 8 of the included translation).
Regarding Claims 12 and 13, Colson teaches an obstacle detection means (25), wherein the obstacle detection means is a camera.
Regarding Claim 14, Colson teaches that the frame is an inflatable frame (“des arcs gonflables”).
Regarding Claim 15, Colson teaches an activatable microcompressor (51) arranged in such a way as to inject a volume of air into the inflatable frame.
Claims 1-6, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao in US Publication 2015/0144165.
Regarding Claim 1, Rao teaches an umbrella comprising a frame (205/210), a collection of canopy-forming panels (130) extending over the frame, a grip (225) for carrying the umbrella in the open position, wherein at least one of the panels of the canopy of panels comprises means for treating solar radiation (the “photochromic material” – see Paragraph 0060).
Regarding Claim 2, Rao teaches that the means for treating solar radiation are sandwiched between two films (the layers of UV coating 320, see paragraph 0059) that form at least one of the panels of the canopy of panels.
Regarding Claim 3, Rao teaches that the means for treating solar radiation comprise a photochromic film (“photochromic material”).
Regarding Claim 4, Rao teaches that the photochromic film is positioned at a panel situated in front of a user of the umbrella (the canopy extends to at least the space in front of the user, see Fig. 8A and paragraph 0060).
Regarding Claim 5, Rao teaches that the photochromic film is positioned at a panel (the top of the canopy) that forms a top of the umbrella.
Regarding Claim 6, Rao teaches that the photochromic film is positioned at all of the panels that make up the canopy.
Regarding Claim 10, Rao teaches a means (such as backpack 800) for hands-free carrying of the umbrella in the open position.
Regarding Claim 11, Rao teaches that the means for the hands-free carrying of the umbrella comprises a shoulder rest (such as the strap of the backpack 800).
Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. in US Publication 2013/0148334. Chen teaches an umbrella comprising a frame (22/222), a collection of canopy-forming panels (10) extending over the frame, a grip (23) for carrying the umbrella in the open position, wherein at least one of the panels of the canopy of panels comprises means for treating solar radiation (40), wherein the means for treating solar radiation comprise a photovoltaic film (see paragraph 0017), positioned at a panel situated behind of a user of the umbrella (the film is spread on the entire canopy) and positioned at a panel that forms a top of the umbrella (the film is positioned on the entire canopy).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636